Citation Nr: 1231538	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO. 03-08 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969. 

This case came to the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision in which the RO denied the Veteran's claims. This case was previously before the Board and remanded in March 2006 and May 2010 for further development. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, other than additional VA medical records and authorizations from the Veteran for VA to obtain private medical records. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has bilateral hearing loss and tinnitus due to service. Although his military occupational specialty was as a radar plotter, the Veteran reported working in target acquisition to help find artillery and fire power and destroy it while in Vietnam. He has also claimed that while in Vietnam he took constant incoming projections and that artillery would fire in his proximity and cause his ears to ring and headaches.

In a March 1999 mental disorders VA examination, the Veteran reported that prior to service he worked as a machine operator and returned to work there after service for about a year and a half after service, before becoming a printer for a year and a half. He also reported working as a foreman at a brick company, working with a town newspaper, as a manager with a wood products company, as a salesman, with a car company and that his last job was in the scrap metal business. 

The service treatment records document that the Veteran had defective left ear hearing upon enlistment into service. 

In a February 2001 VA medical record, the Veteran reported "I have been having ringing in my ears. This has been going on for the last one year. Before, it used to go away, now it is around the clock."  

In a June 2001 VA medical record, the Veteran reported noise exposure in Vietnam from gun fire and that he noticed distortion of hearing and tinnitus following that violent noise. 

In a July 2001 private audiological report, the Veteran complained of constant tinnitus and difficulty hearing in the presence of background noise. He also reported receiving three to four concussions during Vietnam service. The examiner found the left ear to have normal hearing at 250 and 500 Hz sloping to moderately-severe sensorineural hearing loss. The examiner also found the right ear to reveal mild hearing loss in low frequencies loping to a moderate sensorineural hearing loss in the high frequencies. 

The Veteran received a VA examination in September 2009, wherein the examiner found that the Veteran's hearing loss was not caused or aggravated by service and that his tinnitus began in 2002 and was not at least as likely as not related to service.

In May 2010, the Board remanded this claim to afford a new VA examination to obtain an opinion with a rationale or explanation to resolve the question of whether the Veteran's current hearing loss and tinnitus are directly related to service based on full consideration of the Veteran's documented medical history and assertions.

The Board found that the September 2009 VA examination did not provide an adequate explanation of how the examiner reached her opinions. The Board further notes that the September 2009 VA examiner inaccurately noted that the Veteran first reported tinnitus in 2002, but that a February 2001 VA medical record documents a complaint of constant hearing loss and tinnitus

In May 2010, the Board ordered two new VA examinations, an audiological examination and an ear nose throat (ENT) examination, to determine whether the Veteran's hearing defect in the left, as noted on the October 1967 induction examination report, was aggravated by his military service, and to generally determine if the Veteran had right ear hearing loss and/or tinnitus due to service.

In a November 2011 e-mail record, a VA employee noted that the Veteran reported that he did not wish to pursue the claim and would like the decision based on the evidence of record. The Veteran indicated that he often does not feel well and does not want to travel to Buffalo.

In a statement received in December 2011, the Veteran reported that he had been told that he could let the appeal be decided with the evidence already on file and that he would prefer not to travel for an examination if possible. 

Unfortunately, a decision cannot be made based solely on the evidence of record. The Board notes that the Veteran lives in Rochester, New York.  The Veteran appears to have been scheduled for a VA examination in Buffalo, New York, but he has indicated that due to his physical condition he is unable to travel such a distance. The Board indicated in the May 2010 remand that the Veteran should be provided an audiological evaluation (by another examiner). In an August 2010 report of contact, a VA employee appeared to indicate that the Veteran was purposely being scheduled for a VA examination at the farther location.

Although the Board instructed that another audiological eexamination, by a different VA examiner, be afforded the Veteran, the Board did not specify that such VA examination needed to occur at a different VA medical center (VAMC). That notwithstanding, the RO/Appeals Management Center (AMC) should contact the Veteran and ask him if he would be willing to attend the required audiological and ENT VA examinations at a more convenient VA medical facility than the VAMC Buffalo, New York (such as the VAMC in Rochester, New York). If the Veteran indicates that he is willing to attend such an examination, the RO/AMC should schedule the Veteran for such VA examinations by a different examiner than one who conducted the September 2009 VA examination.

The Board also notes that since the May 2010 VA examination the Veteran has also requested that VA obtain additional private medical records that are not associated with the claims file. In September 2010, the Veteran submitted a VA Form 21-4142 wherein he requested that VA obtain medical records from the University of Rochester Medical Center in Rochester, NY. He also submitted a different VA Form 21-4142 wherein he requested that VA obtain medical records from Strong Memorial Hospital and Unity Hospital, both of which are located in Rochester, NY. In a September 2010 statement, he also authorized VA to obtain records from Park Ridge Hospital in Greece, NY.

VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO/AMC should attempt to obtain the records requested by the Veteran. The RO/AMC should also document all its attempts to procure those authorized records in the claims file. Additionally, if the RO/AMC is unable to obtain any private medical records identified by the Veteran, the RO/AMC should provide a notation to that effect in the claims filer and the Veteran and his representative should be informed of any such problem. Furthermore, any VA medical records not already associated with the claims file should be obtained for review. The last VA medical records associated with the claims file were from February 2012.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall contact the Veteran and request that he clarify whether there are any outstanding private medical records pertaining to his claims and to provide the name, address and dates of treatment of any identified health care provided, along with the appropriate authorization forms for obtaining such records. The RO/AMC shall attempt to obtain and associated with the claim file those records that are properly identified and authorized by the Veteran.

The RO/AMC shall undertake reasonable efforts to request the private medical records the Veteran has already authorized it to obtain, including from: the University of Rochester Medical Center, the Strong Memorial Hospital and Unity Hospital. 

If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2. The RO/AMC shall contact the Veteran and determine if he would be willing to report for VA audiological and ENT VA examinations, if they are scheduled at a more convenient location (such as the Rochester VAMC). 

4. After the above action has been accomplished, to the extent possible, and if the Veteran indicates a willingness to report for the VA audiological and VA ENT examinations (at a more convenient location, preferably at the VAMC in Rochester, NY, if appropriate VA examiners are available), then the RO/AMC should schedule the Veteran for such VA examinations; and for the VA audiological examination to be conducted by a different VA audiologist who conducted the examination in September 2009.

If the Veteran indicates that he remains unable to attend the VA examinations, the RO/AMC shall refer the Veteran's claims file to a VA ENT examiner to provide a medical opinion based on the evidence of record.

Based on the examination findings (if available), including any necessary diagnostic studies, as well as a review of the claims file (including service treatment records, post-service treatment records, the Veteran's statements, medical treatise information and a copy of this remand) the VA examiner(s) shall render opinions as to the following:

(a) With respect to the VA audiologist (if a new audiological examination is performed):

(i) Does the Veteran currently have hearing loss as defined by VA (i.e., hearing in either ear has an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz at 40 decibels or greater; or the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test is less than 94 percent)?

(b) With respect to the ENT examiner: 

After reviewing the claims folder (including the service treatment records, post-service medical record, the results of all the VA audiological examinations, the medical treatise information provided by the Veteran and a copy of this Remand) and examining the Veteran (if possible), the examiner is asked to offer an opinion addressing the following:

(i) Tinnitus: 
(A)  Does the Veteran currently have tinnitus? 

(B)  Did any currently diagnosed tinnitus have its onset during service; or, was such disorder caused by an incident or event that occurred during service (including noise exposure resulting from the Veteran's active service)?  

(ii) Right ear:  
(A)  Does the Veteran currently have right ear hearing loss as defined in section (a)(i) above? 

(B)  Did any currently diagnosed right ear hearing loss have its onset during service; or, was such disorder caused by an incident or event that occurred during service (including noise exposure resulting from the Veteran's active service)?  

The examiner should take into account the Veteran's report of military noise exposure (to specifically include review of the October 2009 written statement submitted by the Veteran), occupational, and recreational noise exposure when rendering his or her opinion. 

(iii) Left ear: 
Based upon an assessment of the entire record and given that defective hearing in the left ear was noted on the Veteran's induction examination report in October 1967:

(A) Is it clear that the Veteran's pre-existing defective hearing in the left ear was aggravated (permanently worsened) during, or as a result of, of the Veteran's period of service?  If so, is it clear that this aggravation (permanent worsening) was due to the natural progress of that condition (i.e., defective hearing in left ear)?

In answering question (A), the examiner shall address the following:  
(1) Did the Veteran have temporary or intermittent flare-ups of diminished hearing acuity in the left ear during service; OR, (2) was there a permanent worsening of the underlying pathology of the pre-existing defective hearing in the left ear during, or as a result of, service, which has resulted in any current disability, beyond the natural progress of the preexisting condition?

The examiner is directed to reconcile any opinions that may be inconsistent with the results of his/her findings on examination. A complete explanation must be given for all opinions and conclusions expressed

5. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


